Case 3:20-cr-00099-MMH-JRK Document 73 Filed 07/30/21 Page 1 of 22 PageID 563




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


    UNITED STATES OF AMERICA
                                                   Case No. 3:20-cr-99-MMH-JRK
    vs.

    JASON CORY


                                       ORDER

          THIS CAUSE is before the Court on Defendant’s Motion to Dismiss

    Indictment or in the Alternative Grant a Bill of Particulars (Doc. 57; Motion),

    filed on March 31, 2021. In the Motion, Defendant Jason Cory requests that the

    Court dismiss Counts One through Three of the Indictment in which Cory is

    charged with committing wire fraud in violation of 18 U.S.C. § 1343. See Motion

    at 1; Indictment (Doc. 1) at 1-6. In addition, Cory seeks dismissal of Count Four

    of the Indictment in which he is charged with illegal monetary transactions

    (commonly referred to as money laundering) in violation of 18 U.S.C. § 1957.

    Motion at 1; Indictment at 6. In the alternative, Cory asks the Court to order

    the government to provide a bill of particulars. Motion at 1. On April 21, 2021,

    the government filed a response in which it opposes the Motion in its entirety.

    See United States’ Response in Opposition to Defendant’s Motion to Dismiss

    Indictment (Doc. 66; Response). With the permission of the Court, Cory filed a

    reply to the government’s Response on May 18, 2021. See Defendant’s Reply to
Case 3:20-cr-00099-MMH-JRK Document 73 Filed 07/30/21 Page 2 of 22 PageID 564




    United States’ Response in Opposition to Defendant’s Motion to Dismiss

    Indictment (Doc. 70; Reply). Accordingly, the matter is ripe for review.

    I.    Procedural History

          On July 7, 2020, a grand jury sitting in the Middle District of Florida

    returned a four-count Indictment charging Cory with three counts of wire fraud

    in violation of 18 U.S.C. § 1343 and one count of money laundering in violation

    of 18 U.S.C. § 1957.     See generally Indictment.      In the Indictment the

    government alleges that Cory knowingly participated in a scheme to defraud in

    which he used his position of power at an IT Company to make fraudulent

    payments from the company and its subsidiary’s bank accounts to Gambit

    Matrix LLC (Gambit). Id. at 3. The government further alleges that Gambit

    was a shell company that Cory created for the sole purpose of receiving the

    fraudulent payments. Id. at 3-4. According to the Indictment, Cory avoided

    detection by making false statements when questioned about the payments,

    falsifying a contract for consulting services he never performed, concealing his

    ownership interest in Gambit from board members and employees of the IT

    Company, and creating fictitious owners of Gambit through false email accounts

    and social media profiles. Id. at 4. As for the money laundering charge in Count

    Four, the government alleges that Cory used $11,630.30 of the fraudulent

    payments he received to purchase a Rolex Daytona Steel Yellow Gold White Dial

    Automatic Men’s Watch. Id. at 6.

                                           2
Case 3:20-cr-00099-MMH-JRK Document 73 Filed 07/30/21 Page 3 of 22 PageID 565




    On August 20, 2020, Cory entered a plea of not guilty to each of the charges.

    See Minute Entry (Doc. 21).

          Cory now moves to dismiss Counts One through Three of the Indictment

    pursuant to Rule 12(b)(3)(B)(v), Federal Rules of Criminal Procedure (Rule(s)),

    on the theory that these counts of the Indictment fail to state a criminal offense.

    See Motion at 1. In the alternative, Cory argues that Counts One through Three

    should be dismissed pursuant to Rule 12(b)(3)(B)(iii), for lack of specificity. Id.

    If Counts One through Three are dismissed under either theory, Cory argues

    that the Court should also dismiss Count Four for failure to state an offense

    because it “is based upon the sufficiency of the wire fraud scheme alleged in

    Counts One, Two, and Three.” Id. at 12. If the Court does not dismiss the

    charges in Counts One through Four of the Indictment, Cory alternatively

    requests that the Court order the government to provide a bill of particulars

    pursuant to Rule 7(f). Id.

          In seeking dismissal of Counts One through Three, Cory argues that these

    charges in the Indictment fail “to state an offense based on legal impossibility.”

    Motion at 1. Specifically, he asserts that the factual allegations that form the

    basis of Counts One through Three “are legally impossible, self-contradictory,

    and self-defeating.” Id. at 7. According to Cory, the government alleges that

    Cory “could authorize payments” on behalf of the IT Company and its subsidiary

                                            3
Case 3:20-cr-00099-MMH-JRK Document 73 Filed 07/30/21 Page 4 of 22 PageID 566




    while describing his actions as “embezzlement,” which by definition requires

    that a defendant act “without authorization.” Motion at 6-7. In addition, in

    seeking dismissal based on “lack of specificity,” Cory argues that because he was

    authorized to determine his own compensation and reimbursement, the

    government has failed to allege “specific facts, laws, or corporate governance

    documents” to support its theory that the payments made to Gambit were

    fraudulent. Id. at 10-11. Because the money laundering charge is predicated

    upon the wire fraud charged in Counts One through Three, Cory argues that

    Count Four must also fail. Id. at 12. Alternatively, Cory asserts that the Court

    should order the government to provide a bill of particulars identifying the

    factual basis for the “the grand jury’s allegation that this CEO stole from his

    own company.” Id. at 14.

          In response to Cory’s legal impossibility argument, the government

    contends that although the Indictment alleges that Cory did not need

    permission to make payments out of the corporate accounts, it “cannot be

    reasonably read to allege that he was authorized to disburse or use the IT

    Company’s funds for any purpose, including illegitimate ones such as theft.”

    Response at 7. The government relies on United States v. Fullwood, No. 3:16-

    CR-48-J-34JBT, 2016 WL 5106940, at *5 (M.D. Fla. Sept. 20, 2016), to argue

    that use of the term embezzlement in an indictment charging a defendant with

    wire fraud does not affect the sufficiency of that indictment. See Response at 8.

                                           4
Case 3:20-cr-00099-MMH-JRK Document 73 Filed 07/30/21 Page 5 of 22 PageID 567




    As to lack of specificity, the government maintains that Cory’s ability to

    determine his own compensation or reimbursements is “outside the four corners

    of the Indictment” and unrelated to the allegations of Cory’s purported scheme

    to defraud. Id. at 10. With regard to Cory’s request for a bill of particulars, the

    government argues that the Indictment sufficiently alleges the elements of wire

    fraud in that it describes a scheme to defraud wherein Cory deprived the IT

    Company and its subsidiary of money in the form of illegitimate business

    payments to his shell company by falsely representing the circumstances

    surrounding the payments. See id. at 14. Further, the government maintains

    that the Indictment notifies Cory of the charges and allows him to “rely upon a

    judgment under the indictment as a bar against double jeopardy for any

    subsequent prosecution for the same offense.        Id. (citing United States v.

    Schmitz, 634 F.3d 1247, 1259 (11th Cir. 2011)). In his Reply, Cory generally

    argues that Fullwood is “inapplicable to any resolution of the pending Motion to

    Dismiss.” See generally Reply at 2.

    II.   Standard of Review

           Under Rule 7(c)(1), an indictment must be a “plain, concise, and definite

    written statement of the essential facts constituting the offense charged[.]” The

    Eleventh Circuit Court of Appeals has articulated a three part test to determine

    the sufficiency of an indictment:



                                            5
Case 3:20-cr-00099-MMH-JRK Document 73 Filed 07/30/21 Page 6 of 22 PageID 568




          An indictment is sufficient if it: (1) presents the essential elements
          of the charged offense, (2) notifies the accused of the charges to be
          defended against, and (3) enables the accused to rely upon a
          judgment under the indictment as a bar against double jeopardy for
          any subsequent prosecution for the same offense.

    United States v. Steele, 178 F.3d 1230, 1233-34 (11th Cir. 1999) (internal

    citation and quotation omitted). An indictment is generally sufficient “if it set[s]

    forth the offense in the words of the statute,” as long as those words include all

    of the elements of the offense. Hamling v. United States, 418 U.S. 87, 117

    (1974); United States v. Adkinson, 135 F.3d 1363, 1375 n.37 (11th Cir. 1998)

    (noting that an indictment need do little more than track the language of the

    statute). Consistent with this authority, the Eleventh Circuit has explained

    that an indictment that tracks the language of the statute is sufficient “as long

    as the language sets forth the essential elements of the crime.” United States

    v. Yonn, 702 F.2d 1341, 1348 (11th Cir. 1983).

          However, an indictment that follows the statute is nevertheless

    insufficient if it fails to sufficiently apprise the defendant of the charged offense.

    United States v. Sharpe, 438 F.3d 1257, 1263 (11th Cir. 2006). Thus, even if an

    indictment tracks the language of the criminal statute, it still must include

    enough facts and circumstances to inform the defendant of the specific offense

    being charged. United States v. Bobo, 344 F.3d 1076, 1083 (11th Cir. 2003).

    This is necessary “not only to give the defendant notice as guaranteed by the

    [S]ixth [A]mendment, but also to inform the court of the facts alleged to enable

                                              6
Case 3:20-cr-00099-MMH-JRK Document 73 Filed 07/30/21 Page 7 of 22 PageID 569




    it to determine whether the facts are sufficient in law to support a conviction.”

    See Belt v. United States, 868 F.2d 1208, 1211 (11th Cir. 1989). An indictment

    does not, however, have to “allege in detail the factual proof that will be relied

    upon to support the charges.” United States v. Crippen, 579 F.2d 340, 342 (5th

    Cir. 1978).1 Notably,

           [i]n ruling on a motion to dismiss for failure to state an offense, a
           district court is limited to reviewing the face of the indictment and,
           more specifically, the language used to charge the crimes. It is
           well-settled that a court may not dismiss an indictment . . . on a
           determination of facts that should have been developed at trial.

    Sharpe, 438 F.3d at 1263 (internal citation and quotation omitted).

    III.   Applicable Law

           Wire fraud occurs when “‘a person (1) intentionally participates in a

    scheme or artifice to defraud another of money or property, and (2) uses or

    causes the use of the . . . wires for the purpose of executing the scheme or

    artifice.'” See United States v. Bradley, 644 F.3d 1213, 1238 (11th Cir. 2011)

    (quoting United States v. Ward, 486 F.3d 1212, 1222 (11th Cir. 2007)).2 To

    establish a “scheme or artifice to defraud,” the government must offer proof of

    “‘a material misrepresentation, or the omission or concealment of a material fact



    1      In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the
    Eleventh Circuit adopted as binding precedent all the decisions of the former Fifth Circuit
    handed down prior to the close of business on September 30, 1981.
    2      Because “[m]ail and wire fraud are analytically identical save for the method of
    execution,” Bradley, 644 F.3d at 1238 (footnotes omitted), the Court relies on authority
    pertaining to both mail and wire fraud in its analysis here.

                                                7
Case 3:20-cr-00099-MMH-JRK Document 73 Filed 07/30/21 Page 8 of 22 PageID 570




    calculated to deceive another out of money or property.’” Id. (quoting United

    States v. Maxwell, 579 F.3d 1282, 1299 (11th Cir. 2009)). Although the wire

    fraud statute does not define the meaning of “defraud,” the Supreme Court has

    explained that “the words ‘to defraud' commonly refer ‘to wronging one in his

    property rights by dishonest methods or schemes,' and ‘usually signify the

    deprivation of something of value by trick, deceit, chicane or overreaching.'” See

    McNally v. United States, 483 U.S. 350, 358 (1987) (citation omitted)

    superseded by 18 U.S.C. § 1346.

    IV.    Discussion

          a. Motion to Dismiss Indictment

           Cory argues that because the government alleges that he could authorize

    payments from the IT Company and its subsidiary’s bank account without

    permission, “it was legally impossible for him to embezzle from those accounts.”

    Motion at 7. This is so, according to Cory, because embezzlement requires that

    he act “contrary to authorization.” Id. at 4 (citing United States v. Young,3 955

    F.2d 99, 103 (1st Cir. 1992)). In support, Cory relies on United States v. Nieman,

    see Motion at 10, in which the court, under the specific facts and circumstances

    of that case, held that “the embezzlement counts do not sufficiently allege any



    3 The sentence following the “contrary to authorization” language in Young relied upon by Cory
    explains, “[h]e will have ‘fraudulently converted’ property entrusted to him by another.” 955
    F.2d at 103. This is exactly the type of conduct described in the Indictment and the type that
    is actionable under the wire fraud statute.

                                                  8
Case 3:20-cr-00099-MMH-JRK Document 73 Filed 07/30/21 Page 9 of 22 PageID 571




    conduct that is legally cognizable as ‘embezzlement’ or ‘misapplication.” See

    United States v. Nieman, 265 F.Supp.2d 1017, 1036-37 (N.D. Iowa 2003)

    (finding that reopening overdrawn accounts that “had allegedly already been

    closed and the negative balances ‘charged off ’ . . . does not allege ‘the voluntary

    and intentional taking, or conversion to one's own use, of the property of

    another,’” under 18 U.S.C. § 656.).

             In Response, the government contends that Cory’s characterization of the

    allegations in the Indictment as a legal impossibility is “absurd, and contrary to

    the rule that in ‘analyzing challenges to the sufficiency of an indictment, courts

    give the indictment a common sense construction.’” Response at 7 (citing United

    States v. Wayerski, 624 F. 3d 1342, 1349 (11th Cir. 2010)). The government

    points out that the cases on which Cory relies involved “specific embezzlement

    statutes” that are inapplicable here because Cory is not charged with

    embezzlement. Id. at 8. Further, the government argues that in Fullwood, the

    Court addressed a similar contention and found “that ‘the isolated use of the

    word embezzle to describe Fullwood’s actions in taking the funds from the

    campaign account does not change the Court’s assessment.’”                      Id. (quoting

    Fullwood, 2016 WL 5106940 at *3).4 Cory disagrees. See generally Reply.




    4   The Court notes that this quotation from Fullwood is found at pincite *5.

                                                    9
Case 3:20-cr-00099-MMH-JRK Document 73 Filed 07/30/21 Page 10 of 22 PageID 572




          To the extent Cory contends that the circumstances surrounding the

    Court’s discussion of “embezzlement” in a wire fraud indictment in Fullwood are

    distinguishable from those presented here, the Court agrees. In Fullwood, the

    Court and the parties had various discussions throughout the proceedings

    regarding the government’s use of the term “embezzle” in the indictment.

    However, none of these discussions involved an argument that the indictment

    stated a legal impossibility based on the defendant’s alleged authority. The

    issue first arose in a motion for a bill of particulars, in which the defendant

    maintained that the use of “embezzle” in the indictment made it difficult to

    determine the identity of the alleged victims of the charged scheme and artifice

    to defraud. Fullwood, 2016 WL 5106940 at *1. At a hearing on the motion, the

    Honorable Joel B. Toomey, United States Magistrate Judge, questioned the

    government’s use of the term under those particular facts but ultimately

    resolved the issue by ordering the government to identify the purported victim.

    Hearing Transcript, United States v. Fullwood, Case No. 3:16-cr-48-HLA-JBT

    (May 17, 2016) (Doc. 26). The government eventually advised that the sole

    victim of the scheme or artifice to defraud was the defendant’s campaign

    contributors. See Order, United States v. Fullwood, Case No. 3:16-cr-48-HLA-

    JBT (July 21, 2016) (Doc. 39). Later, in a motion to dismiss, the defendant

    argued that the allegations that the defendant “embezzled” from the campaign

    accounts, improperly suggested that the campaign contributors continued to

                                          10
Case 3:20-cr-00099-MMH-JRK Document 73 Filed 07/30/21 Page 11 of 22 PageID 573




    have a “property interest” in their contributions after they made them. See

    Defendant Fullwood’s Motion to Dismiss and Incorporated Memorandum of

    Law, United States v. Fullwood, Case No. 3:16-cr-48-HLA-JBT (Aug. 19, 2016)

    (Doc. 46). In denying the motion to dismiss, the Court determined that this

    argument mischaracterized the government’s theory of the case which charged

    that Fullwood “fraudulently obtained the donations in the first place.”

    Fullwood, 2016 WL 5106940 at *4-5. After carefully reviewing the indictment,

    the Court determined that the factual allegations were sufficient to apprise the

    defendant of the charged scheme to defraud. Id. at 5. Additionally, the Court

    observed that the government’s use of the term “embezzled” did not change the

    fact that the government had sufficiently apprised the defendant of the wire

    fraud charges. Here, Cory makes a distinct argument of legal impossibility

    under distinguishable facts and circumstances, thus the Court does not find

    Fullwood to be dispositive of the Motion.

          Legal impossibility occurs “when the actions which the defendant

    performs or sets in motion, even if fully carried out as he desires, would not

    constitute a crime.” See United States v. Farner, 251 F.3d 510, 513 (5th Cir.

    2001) (citing United States v. Oviedo, 525 F.2d 881, 883 (5th Cir. 1976)). For

    example in United States v. Vesaas, 586 F.2d 101 (8th Cir. 1978), cited by Cory

    in the Motion, the Eighth Circuit Court of Appeals, found an indictment “fatally

    defective in failing to set forth” the offense of making a false statement under

                                           11
Case 3:20-cr-00099-MMH-JRK Document 73 Filed 07/30/21 Page 12 of 22 PageID 574




    18 U.S.C. § 1001. 586 F.2d at 104. There, the government alleged that the

    defendant falsely stated that he did not know of any “property owned by his

    deceased mother and himself in joint tenancy, whereas in truth and fact, as he

    [t]hen well knew, the defendant and his deceased mother [h]eld joint tenancy

    ownership rights in the stock of several companies . . . .” Id. at 103. However,

    because “it is legally impossible to be a joint tenant with” a deceased person, the

    court could not discern how the alleged representations were false. Id. For this

    reason, dismissal on the grounds of impossibility was warranted. Id. at 104.

          In contrast to the allegations supporting the charge in Vesaas, the

    fraudulent scheme charged in Counts One through Three is not a legal

    impossibility. It is possible to be authorized to make payments on behalf of a

    company and, at the same time, to abuse that authority in a way that constitutes

    criminal fraud. In fact, it is well settled that the breach of trust of a fiduciary

    who uses his or her position of authority “to make secret profits” can constitute

    fraud within the meaning of the wire fraud statute. See United States v.

    Dorfman, 335 F. Supp. 675, 679 (S.D.N.Y. 1971) (citations omitted); see also

    United States v. Dixon, 536 F.2d 1388, 1399 (2d Cir. 1976) (citations omitted)

    (“There is abundant authority that a scheme to use a private fiduciary position

    to obtain direct pecuniary gain is within the mail fraud statute.”); see also

    United States v. Hoffa, 205 F. Supp. 710, 716 (S.D. Fla. 1962) (citations omitted)

    (“Using a fiduciary position to obtain secret profits is not only a breach of trust

                                            12
Case 3:20-cr-00099-MMH-JRK Document 73 Filed 07/30/21 Page 13 of 22 PageID 575




    but an active fraud, and such conduct is condemned by the mail fraud statute if

    the mail is used in furtherance of the execution of said scheme.”). In the Motion,

    Cory concedes that his authorization was limited to reimbursement for

    “legitimate business expenses.” See Motion at 10 (emphasis added). Consistent

    with Cory’s characterization of his authority, the government alleges that the

    business expenses he paid himself were illegitimate. See Indictment at 4.

    Specifically, the government alleges that it was part of Cory’s scheme and

    artifice to defraud to

          falsify[] an invoice and a contract between the IT Company and
          defunct Gambit entity, to make it appear as if Gambit had been
          providing legitimate consulting services to the IT Company in
          exchange for the funds CORY had stolen, when in truth and fact
          Gambit performed no services for either the IT Company or the
          Subsidiary.

    Id. Cory’s contention that the government’s allegation that he could authorize

    payments warrants dismissal of the wire fraud charged because the term

    embezzlement requires he acted contrary to authorization, is without merit.

    The Eleventh Circuit instructs that “[a]s a general rule, ‘practical, rather than

    technical, considerations govern the validity of an indictment.'” See United

    States v. Seher, 562 F.3d 1344, 1356 (11th Cir. 2009) (quoting United States v.

    Hooshmand, 931 F.2d 725, 735 (11th Cir. 1991)); see also United States v.

    London, 550 F.2d 206, 211 (5th Cir. 1977) (“The validity of the indictment must

    be determined by practical, not technical, considerations.”). Here, a common


                                           13
Case 3:20-cr-00099-MMH-JRK Document 73 Filed 07/30/21 Page 14 of 22 PageID 576




    sense reading of the Indictment does not support a conclusion that Cory’s

    alleged authorization to make payments on behalf of the IT Company and its

    subsidiary was without any limits and such that it was “impossible” for him to

    engage in fraudulent activity such as embezzlement or wire fraud.

          Cory is not charged with embezzlement, he is charged with wire fraud. In

    the Indictment, the government alleges that Cory could authorize payments on

    behalf of the IT Company and its subsidiary but abused that authority to pay

    himself through a shell company for fraudulent, illegitimate business expenses.

    He accomplished these fraudulent transactions through the use of wires in

    interstate commerce. The Court finds the Indictment is not due to be dismissed

    for failure to state an offense on the basis of legal impossibility.

          Cory similarly5 relies on his purported authority to make payments on

    behalf of the IT Company and its subsidiary to argue that the Indictment should

    be dismissed for lack of specificity. Cory argues that the Indictment is due to be

    dismissed because he had “legal authority to both determine his own

    compensation and to reimburse himself for legitimate business expenses . . .

    including by directing payments to be made through his wholly-owned LLC,

    Gambit Matrix.” Id. at 10. As such, the government has not identified what




    5Indeed, Cory cites to United States v. Nieman, 265 F.Supp.2d 1017, 1036-37 (N.D. Iowa 2013)
    in support of both arguments.

                                                14
Case 3:20-cr-00099-MMH-JRK Document 73 Filed 07/30/21 Page 15 of 22 PageID 577




    laws, facts, or governance documents prohibit him from reimbursing himself for

    “legitimate business expenses.” Id. at 10-11.

        Preliminarily, the Court notes that the Indictment specifically alleges that

    the payments Cory obtained were illegitimate and that Cory went to great

    lengths to hide and conceal that fact from employees at the IT Company. See

    Indictment at 4. Further, upon review of the Indictment, the Court finds that

    it sufficiently alleges the elements of wire fraud with the requisite specificity.

    Under the heading “The Scheme to Defraud,” the Indictment charges that Cory

    “did knowingly and with intent to defraud, devise, and intend to devise, a

    scheme and artifice to defraud, and for obtaining money and property by means

    of materially false and fraudulent pretenses, representations, and promises.”

    See Indictment at 2. The Indictment elsewhere states that Cory executed the

    scheme using wires in interstate commerce. Id. at 5. These allegations are

    sufficient to state the essential elements of wire fraud. See United States v.

    Shoss, 523 F. App’x 713, 717 (11th Cir. 2013).

        Under the heading “Manner and Means,” the government alleges that it was

    “part of the scheme and artifice to defraud” for Cory to control operations at the

    IT Company and become a signatory of the company’s bank account, solicit

    investments in the IT Company, use Gambit to receive payments for consulting

    services Gambit never actually provided to the IT Company, and conceal his

    actions from the employees of the IT Company. See Indictment at 3-4 (emphasis

                                           15
Case 3:20-cr-00099-MMH-JRK Document 73 Filed 07/30/21 Page 16 of 22 PageID 578




    added).   Specifically, he is alleged to have concealed his actions by falsely

    representing that he had no controlling interest in Gambit, creating fake owners

    through fictious email and social media accounts, making false statements when

    questioned by individuals working for the IT Company, and falsifying a contract

    and invoice for services never performed. Id. at 4.

        “[A]n indictment may be short and simple—its allegations are sufficient if

    they include all elements of the offense and briefly describe the facts of the

    commission of the offense.” United States v. deVegter, 198 F.3d 1324, 1330

    (11th Cir. 1999). Taken together, the allegations in the Indictment are sufficient

    to apprise Cory that the charged scheme to defraud includes the contention that

    he knowingly and intentionally misrepresented, omitted, and concealed

    material facts to obtain money from the IT Company and its subsidiary by virtue

    of a shell company named Gambit and that he used wire communications in

    interstate commerce to do so. See Bobo, 344 F.3d at 1083; deVegter, 198 F.3d

    at 1330; London, 550 F.2d at 211 (“The test is not whether the indictment might

    have been drawn with greater certainty and exactitude, but rather whether it

    set forth the elements of the offense charged and sufficiently apprised

    defendants of the charges.”); see also United States v. Kelly, No. 1:13-cr-108-

    WSD-JSA, 2014 WL 1153375, at *13 (N.D. Ga. Mar. 21, 2014). Accordingly,

    Cory’s Motion to dismiss Counts One through Three of the Indictment is due to

    be denied. Because Cory’s argument in support of dismissal of Count Four is

                                           16
Case 3:20-cr-00099-MMH-JRK Document 73 Filed 07/30/21 Page 17 of 22 PageID 579




    dependent on the Court’s dismissal of Counts One through Three, the Motion as

    to Count Four is also due to be denied.

        b. Motion for Bill of Particulars

        Where an indictment sufficiently charges all the essential elements of an

    offense, “but fails to inform the accused with sufficient particularity of the

    charges against which he will have to defend at the trial, the remedy is to move

    for a bill of particulars.” See Cefalu v. United States, 234 F.2d 522, 524 (10th

    Cir. 1956). “The purpose of a bill of particulars is to: (1) inform a defendant of

    the charges so that a defendant can prepare a defense; (2) avoid surprise at trial;

    and (3) enable a defendant to plead double jeopardy.” United States v. Al-Arian,

    308 F. Supp. 2d 1322, 1359 (M.D.Fla. 2004); see also United States v. Cole, 755

    F.2d 748, 760 (11th Cir. 1985).6 A bill of particulars is not warranted when the



    6      In United States v. Manetti, 323 F. Supp. 683, 695-97 (D. Del. 1971), the district court
    elaborated on the role and scope of a bill of particulars:

           Since one in this position must be presumed innocent, it must be assumed that
           he has no knowledge of the facts other than those supplied to him by the
           government. Accordingly, the bill of particulars is designed to fill any gap
           between the facts disclosed by the indictment and that “set of facts” which will
           permit him the opportunity of preparation. What constitutes this “set of facts”
           in a given case, however, is a somewhat elusive concept. Obviously, it is
           something other than the minimum which would apprise the defendant of the
           charges against him, and therefore, be sufficient to sustain an indictment.
           Otherwise, there would be no purpose for a bill of particulars.

           . . . a defendant is entitled to have the government inform him, either by way of
           indictment or bill, only of those central facts which will enable him to conduct
           his own investigation of the transactions giving rise to the charge.

    Manetti, 323 F. Supp. at 695-96.

                                                  17
Case 3:20-cr-00099-MMH-JRK Document 73 Filed 07/30/21 Page 18 of 22 PageID 580




    information sought is available through other sources, such as the indictment

    or discovery. See United States v. Rosenthal, 793 F.2d 1214, 1227 (11th Cir.

    1986), modified on other grounds, 801 F.2d 378 (11th Cir. 1986). Additionally,

    it is inappropriate to use a bill of particulars “‘to obtain a detailed disclosure of

    the government’s evidence prior to trial . . .,’” United States v. Kilrain, 566 F.2d

    979, 985 (5th Cir. 1978) (quoting United States v. Perez, 489 F.2d 51, 70-71 (5th

    Cir. 1973)), or “to explain the legal theories upon which [the government]

    intends to rely at trial.” United States v. Burgin, 621 F.2d 1352, 1359 (5th Cir.

    1980).

             In support of his request for a bill of particulars, Cory argues that the

    Indictment fails to explain “the factual basis for the grand jury’s allegation that

    this CEO stole from his own company.”                 Motion at 14.    Specifically, Cory

    contends that

             the indictment does not allege that Mr. Cory’s actions violated the
             bylaws of the IT Company. Or violated Board of Directors
             resolutions. Or violated Delaware law. Defendant Cory needs to be
             informed of these critical facts in order “to allow him to prepare his
             defense” and “to minimize surprise at trial.” Anderson,7 supra. This
             is particularly true here because no documents provided by the
             Government in Rule 16 discovery speak to this vitally important
             issue.




    7   United States v. Anderson, 799 F.2d 1438, 1441 (11th Cir. 1986).


                                                   18
Case 3:20-cr-00099-MMH-JRK Document 73 Filed 07/30/21 Page 19 of 22 PageID 581




    Id. at 14. Cory is charged with wire fraud in violation of 18 U.S.C. § 1343 and

    money laundering in violation of 18 U.S.C. § 1957. He points to no authority

    that requires an indictment charging a defendant under these statutes to also

    allege violations of a company’s bylaws or resolutions, or state law.         The

    authority Cory does point to in the Motion does not persuade the Court that the

    government should be ordered to identify any such violations under the

    particular facts of this case. The Court will address the cases cited by Cory in

    support of his request for a bill of particulars below.

          In Peterson, the government alleged that the defended committed the

    “single offense of obstruction of justice by giving the testimony he gave before

    the grand jury.”    See 544 F. Supp. 2d 1363, 1372 (M.D. Ga. 2008).           The

    government did not identify how the defendant’s testimony had the effect of

    obstructing justice or the purpose of the grand jury investigation, and thus, the

    court ordered the government to provide a bill of particulars containing those

    details. Id. Cory does not explain how the underlying facts and holding in

    Peterson are at all relevant to the issue before the Court in the instant case,

    other than that it represents an example of a court exercising its discretion to

    order a bill of particulars under the specific charges and facts before it.

          Cory also attaches a one-page order from an unrelated case in support of

    his request for a bill of particulars. See United States v. Truitt, Case No. 8:20-

    cr-227-T-23CPT (M.D. Fla. Oct. 19, 2020). In Truitt, the alleged scheme and

                                            19
Case 3:20-cr-00099-MMH-JRK Document 73 Filed 07/30/21 Page 20 of 22 PageID 582




    artifice to defraud involved a charity donation challenge in which the defendant

    used gift cards and fake identities to fraudulently obtain money in direct

    violation of the rules of the challenge. See Indictment, United States v. Truitt,

    Case No. 8:20-cr-227-T-23CPT (M.D. Fla. July 23, 2020), Doc. 1; see also United

    States’ Response in Opposition to Truitt’s Motion to Dismiss Indictment, United

    States v. Truitt, Case No. 8:20-cr-227-T-23CPT (M.D. Fla. Sept. 24, 2020), Doc.

    18. As part of the challenge, a foundation pledged to match donations made to

    participating charities with the exception of donations made to a charity by its

    members themselves. United States’ Response in Opposition to Truitt’s Motion

    to Dismiss Indictment, United States v. Truitt, Case No. 8:20-cr-227-T-23CPT

    (M.D. Fla. Sept. 24, 2020), Doc. 18. In describing the scheme, the government

    explicitly asserted in the indictment and again in response to the defendant’s

    motion that “a donation made by a charity itself did not qualify” for the promise

    to match donations. Indictment, United States v. Truitt, Case No. 8:20-cr-227-

    T-23CPT (M.D. Fla. July 23, 2020), Doc. 1; see also United States’ Response in

    Opposition to Truitt’s Motion to Dismiss Indictment, United States v. Truitt,

    Case No. 8:20-cr-227-T-23CPT (M.D. Fla. Sept. 24, 2020), Doc. 18. The Court

    granted the bill of particulars to the extent the government was required to

    identify the three years the offenses took place and state the material rules of

    the challenge “on which the United States relies in stating ‘[a] donation made a

    charity to itself did not qualify.’” See Order, United States v. Truitt, Case No.

                                           20
Case 3:20-cr-00099-MMH-JRK Document 73 Filed 07/30/21 Page 21 of 22 PageID 583




    8:20-cr-227-T-23CPT (M.D. Fla. Sept. 24, 2020), Doc. 23. Otherwise, the motion

    was denied. Id. In the absence of allegations that Cory’s alleged scheme and

    artifice to defraud related to circumventing a particular rule, Truitt does not

    mandate that a defendant violate additional company or state laws to commit

    wire fraud.


          Cory also relies on Murgio, but in Murgio, as in Truitt, the government

    affirmatively asserted that it intended to establish that he violated National

    Credit Union Administration regulations without identifying a specific

    regulation. See 209 F. Supp. 3d 698, 720 (S.D.N.Y. 2016). The Court found that

    the identification of the regulation that the defendant allegedly violated was

    necessary to allow the defendant to avoid surprise at trial. Id. Likewise, in

    Jones, the government alleged that as part of the conspiracy the defendant

    agreed not to report certain illegal activity and discouraged certain

    investigations in exchange for bribes. See No. 1:11-CR-42-TCB-LTW, 2012 WL

    4049449, at *6 (N.D. Ga. Aug. 3, 2012), report and recommendation

    adopted, No. 1:11-CR-42-TCB, 2012 WL 4049448 (N.D. Ga. Sept. 13, 2012). The

    court ordered the government to “describe generally the illegal activity” and

    investigations so the defendant could adequately prepare a defense for trial. Id.

    Cory relies on Truitt, Murgio, and Jones, to support his argument that the

    government should be required to provide a bill of particulars identifying


                                           21
Case 3:20-cr-00099-MMH-JRK Document 73 Filed 07/30/21 Page 22 of 22 PageID 584




    additional laws or rules that he violated. However, in Truitt, Murgio, and Jones,

    a bill of particulars was ordered only where the government affirmatively

    alleged a violation of an additional law or rule first, and subsequently failed to

    support that allegation with sufficient detail. Here, the government does not

    allege in the Indictment or its Response that Cory’s purported fraudulent

    conduct was related to a violation of bylaws, Board of Directors resolutions, or

    Delaware laws. As such, the Court declines to order the government to identify

    such violations in a bill of particulars and Defendant’s Motion is due to be

    denied.


            In light of the foregoing, it is

            ORDERED:

            Defendant’s Motion to Dismiss Indictment or in the Alternative Grant a

    Bill of Particulars (Doc. 57) is DENIED.

            DONE AND ORDERED in Jacksonville, Florida, this 30th day of July,

    2021.




    lc28
    Copies to:
    Counsel of Record



                                               22
